DETAILED ACTION

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
	Claim 3 recites “The hybrid electric vehicle of claim 3”, which should recite --The hybrid electric vehicle of claim 2--.

Allowable Subject Matter
Claims 1-20 are allowed.

Reasons for Allowance
The prior art does not anticipate nor render obvious the combination set forth in the independent claims, and specifically does not disclose a hybrid electric vehicle, comprises: at least one internal combustion machine, at least one electromotive regenerative braking system, and at least one electrically operable oil heating device, wherein the internal combustion machine has at least one lubricating oil system, which is provided with at least one oil pan, at least one oil filter, and at least one oil line connecting the oil filter to the oil pan; wherein the oil heating device forms a section of the oil line and is electrically connected to the regenerative braking system.

Prior art (JP 63016114 A, Ogata et al.) discloses an engine (Fig. 5) having at least one oil pan (7), at least one oil filter (9), and at least one oil line connecting the oil filter to the oil pan (Fig. 5), and further comprising an electric oil heater (10), but not a hybrid electric vehicle comprising an electromotive regenerative braking system, wherein the oil heating device forms a section of the oil line connecting an oil pan and an oil filter, and is electrically connected to the regenerative braking system.
 Thus, for at least the foregoing reasons, the prior art of record neither anticipates nor render obvious the present invention as set forth in claims 1-20.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEUTA B HOLBROOK whose telephone number is (571)270-3276. The examiner can normally be reached Monday - Friday 8am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LINDSAY LOW can be reached on 571-272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TEUTA HOLBROOK/
Examiner
Art Unit 3747


/GEORGE C JIN/Primary Examiner, Art Unit 3747